                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 In Re:                                           Case No. 18-22929

 Meta R. Green
                                                  Chapter 13

 Debtor.                                          Judge Kent Lindquist

                                  NOTICE OF APPEARANCE

          Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Indiana, and enters an appearance on behalf of US Bank
Trust National Association as Trustee of Cabana Series III Trust, in the above captioned
proceedings.
                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
                                CERTIFICATE OF SERVICE

I certify that on January 31, 2019, a copy of the foregoing Notice was filed electronically. Notice
of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Lori D. Fisher, Debtor’s Counsel ldf_law@att.net

       Paul R. Chael, Trustee aimee@pchael13.com

       Office of the U.S. Trustee USTPRegion10.SO.ECF@usdoj.gov

I further certify that on January 31, 2019, a copy of the foregoing Notice was mailed by first-
class U.S. Mail, postage prepaid and properly addressed to the following:

       Meta R. Green, Debtor
       4117 Walsh Ave.
       East Chicago, IL 46312
                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Creditor
